                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-081-MOC-DCK

 DIRECT TECHNOLOGIES                               )
 INTERNATIONAL, INC.,                              )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )      ORDER
                                                   )
 MAXUM INDEMNITY COMPANY,                          )
                                                   )
                   Defendant.                      )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by Joseph W. Fulton, concerning Sina Bahadoran on

March 20, 2019. Sina Bahadoran seeks to appear as counsel pro hac vice for Defendant Maxum

Indemnity Company. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. Sina Bahadoran

is hereby admitted pro hac vice to represent Defendant Maxum Indemnity Company.

         SO ORDERED.

                                          Signed: March 20, 2019
